*576In an action for a declaratory judgment, plaintiffs appeal from an order of the Supreme Court, Orange County, entered August 15, 1977, which denied their motion for a preliminary injunction restraining the defendant hospital from terminating its contract with them. Order affirmed, without costs or disbursements. In view of the unequivocal statement by respondents that the hospital "has not terminated the right of Dr. Starr as an individual to be a member of the attending medical staff”, we hold that the order appealed from was properly made. Hopkins, J. P., Latham, Shapiro and Mollen, JJ., concur.